Me. Chief Justice Hernández
delivered the opinion of the court.
By a decision of September 13, 1915, the District Court of Hnmacao adjudged that Donato Martínez del Valle had established his dominion title to two rural properties; the first, designated by letter A, composed of 200 acres, and the second, by letter B, of 172 acres, more or less, both situated in the ward of Montones of Las Piedras, within the said judicial district.
A certified copy of that decision was presented in the Registry of Property of Hnmacao for record and, according to a note dated March 17, 1919, the registrar recorded it as to the property designated by letter B, and also as to the remainder of the property designated by letter A after deducting 62 acres, the possession of which was recorded in the name of Marcos Escribano y Flores who was not shown to have consented to the cancelation of the record in his favor, or to have been defeated in any action against him. The registrar further stated, as to the parcel of 62 acres, that he had previously refused to record it in the name of Manuel Martínez del Valle, from whom Donato Martinez del Valle acquired it, because it was included in a possessory title proceeding brought by Manuel Martinez del Valle and approved by the Municipal Court of Las Piedras to establish the possession of 160 acres of land situated in the ward of Montones of Las Piedras and acquired from Escolástico and Florencio Martínez, Francisco Santana y Martínez and Marcos Escri-bano, which property of 160 acres, in the opinion of the registrar, was included in the area of the property designated by letter A and sought to be recorded, Donato Martinez del Valle having presented no authentic documents to prove the contrary, although asked to do so.
The decision of the registrar was brought up to this court on appeal and the appellant states only that he takes the appeal from the decison of the registrar because he does not agree with it as to the refusal to record in his favor the do*327minion, title to 62 acres of the property marked letter A for the reason that they are included in another property whose possession is recorded in favor of a person other than the appellant, but he does not make the slightest allegation tending to show that the registrar committed error in his decision.
In the absence of evidence to destroy the statement of the registrar that the parcel of 62 acres of the property marked letter A is recorded in the registry in the name of a person other than appellant Donato Martinez del Yalle, we must conclude that record of the dominion title to that parcel in favor of the appellant was correctly denied. Ginorio v. The Registrar, 2 S. P. E. 59, and Portorican Leaf Tobacco Company v. The Registrar, 17 P. R. R. 215.
But if the registrar erred in his decison, we see no reason why the interested party may hot again present his title in the registry accompanied by sufficient evidence to establish it, or why the registrar, should he be convinced that the 62 acres are not actually recorded in fav.or of a person other than Donato Martinez del Yalle, may not record it, the present refusal notwithstanding. Gómes, Méndez & Company, in Liquidation, v. The Registrar, 16 P. R. R. 786.
The decision must be

Affirmed.

Justices Wolf, del Toro, Aldrey and Hutchison concurred.